Citation Nr: 0842370	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  03-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 to May 1970. 
 
The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in April 2002, which found no new and material 
evidence to reopen the veteran's claim of service connection 
for tinnitus. 
 
The case was previously before the Board in December 2004 and 
was remanded for additional development.  Subsequent to this 
decision, in February 2006, the RO found new and material 
evidence had been submitted, but denied the underlying claim 
for service connection.  In this context, the Board still has 
a jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Thus, the Board must make its own determination as to whether 
new and material evidence has been received to reopen these 
claims. 

The Board additionally remanded the case to the RO, via the 
Appeals Management Center (AMC), in August 2006 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The September 1994 rating decision, which denied the 
claim of entitlement to service connection for tinnitus, was 
not appealed and is final.

2.  The evidence received since the September 1994 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for tinnitus and raises a reasonable possibility of 
substantiating the veteran's claim.

3.  The competent medical evidence of record relates the 
veteran's current tinnitus to nonservice-connected hearing 
loss.


CONCLUSIONS OF LAW

1.  The evidence received since the final September 1994 
rating decision, which denied the claim of entitlement to 
service connection for tinnitus, is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a February 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.  
An April 2006 letter advised the veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  The case was 
last readjudicated in July 2008.

The record also reflects no error in the duty to assist.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records, service personnel records, the 
veteran's contentions, lay statements, a photograph submitted 
by the veteran, VA examination reports, and post service 
medical records.  The Board additionally notes that records 
from Thomas Jefferson University Hospital were requested by 
the AMC in the context of the latest Board remand.  However, 
a reply dated in February 2008 indicates that there were no 
records located for the veteran for the treatment period 
which he indicated in a letter dated in September 2006.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process by submitting evidence and 
argument concerning his claim.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The RO originally denied service connection for tinnitus in a 
September 1994 rating decision.  The veteran was notified of 
the decision the same month.  He did not appeal.  Thus, the 
September 1994 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2008).  Therefore, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the September 1994 
decision included service treatment records, a VA examination 
report and the veteran's contentions.  In this regard, 
service treatment records did not indicate any complaints of 
tinnitus.  On the veteran's claim dated in April 1994, the 
veteran indicated he had suffered from tinnitus since active 
duty, specifically 1968-1969.  In the context of a July 1994 
VA examination report, the examiner noted that the veteran 
complained of tinnitus.  The September 1994 rating decision 
denied service connection for tinnitus because there was no 
evidence of a relationship between the veteran's tinnitus and 
active service.  

The pertinent evidence added to the record since the 
September 1994 rating decision consists of VA examinations, 
VA treatment records and the veteran's contentions.  A VA 
examination dated in December 2001 indicates that the veteran 
reported tinnitus beginning just after active service.  The 
examiner indicated that the veteran's tinnitus was consistent 
with the degree and frequency range of hearing loss and that 
the etiology was most likely noise induced hearing loss.  The 
veteran submitted multiple statements regarding his noise 
exposure in service.  

As evidence is presumed credible for purposes of determining 
whether new and material evidence has been submitted, the 
Board finds the above evidence relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of doing so.  As such, new and 
material evidence has been submitted and the claim is 
reopened.

Turning to the merits of the case, the Board also notes that 
an additional VA examination was conducted during October 
2002 and indicated that the veteran did not seek medical 
attention for hearing problems in service as they seemed to 
resolve.  The veteran reported that he noticed tinnitus 
periodically prior to discharge and that it became constant 
in his right ear after 1972.  He additionally reported that 
tinnitus in his left ear was periodic and occasional.  The 
examiner indicated that the etiology of the veteran's 
tinnitus was most likely due to his documented hearing loss 
and that the constant nature of the right ear tinnitus was 
consistent with the poorer documented hearing sensitivity in 
the same ear.  The examiner went on to indicate that the 
veteran's current hearing loss was not likely to have been 
caused by active service.  The veteran was afforded an 
additional VA audiological examination during November 2002.  
The examiner again found that the veteran's tinnitus was due 
to his hearing loss, with neither being related to active 
service.  

The veteran's VA treatment records spanning from March 1998 
to June 2008 were received.  Although complaints of tinnitus 
were noted; there is no evidence concerning a relationship 
between the veteran's tinnitus and his active service.

After review, the Board notes that the VA examinations all 
link his current tinnitus condition to his nonservice-
connected hearing loss.  There is no medical opinion linking 
his current tinnitus to military service.  Thus, the 
preponderance of the evidence is against the claim for 
service connection for tinnitus. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


